Citation Nr: 0213892	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  98-05 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
service-connected low back disability. 


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from May 1965 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service-connection for 
degenerative changes of the low back as secondary to service-
connected residuals of a gunshot wound to the right thigh and 
shotgun wound to the left calf and assigned a 10 percent 
evaluation, effective July 2, 1991, the date of the veteran's 
original claim for service connection for a low back 
disability.  The veteran disagreed with the 10 percent 
evaluation and this appeal ensued.  In February 2000, the 
Board remanded the veteran's claim to the RO for additional 
development, to include additional VA examinations.  These 
examinations were conducted by VA in May 2000.  

In a November 2000 rating decision, the RO assigned a 40 
percent evaluation to the service-connected low back 
disability, effective July 2, 1991.  As the 40 percent 
evaluation is less than the maximum available under the 
applicable diagnostic criteria, the veteran's claim remained 
viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).


FINDINGS OF FACT

1.  The veteran submitted a timely notice of disagreement and 
substantive appeal following the November 1997 rating 
decision that denied entitlement to the benefits sought on 
appeal.

2.  On September 24, 2002, prior to the promulgation of a 
decision in this appeal, the Board received notification from 
the veteran that a withdrawal of the appeal is requested.

CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met. 
38 U.S.C.A. 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 20.202, 
20.204(b), (c) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. 20.202, 20.204(b)(2002).  Withdrawal 
may be made by the appellant or by his authorized 
representative, except that a representative may not withdraw 
a substantive appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. 20.204(c) (2002).  In September 2002, the veteran 
submitted a written statement to the Board that stated that 
he was satisfied with the 40 percent evaluation for his low 
back disability and that he wished to withdraw this issue.  
As the veteran has withdrawn this appeal, there remain no 
allegations of errors of fact or law for appellate 
consideration. Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.


ORDER

The appeal is dismissed.



		
	F.JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

